Citation Nr: 1131848	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-22 765	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a higher initial rating for residuals of a left tibia fracture, evaluated as 10 percent disabling from December 14, 2007.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The appellant served as a member of the Army National Guard and had a period of active duty for training from July 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Milwaukee, Wisconsin RO.

The appellant and her representative contend that further evidentiary development is required before a decision may be made in this appeal.  They assert that an examination is required to address the functional loss the appellant experiences as a result of pain.  For the following reasons, the Board agrees.

When the appellant was examined by VA in April 2008, the examiner specifically noted that the appellant experienced no ankle or knee symptoms due to the tibia fracture, which fracture was at about the junction of the upper and middle thirds of the tibia.  Such a finding would suggest that further consideration of functional losses due to joint impairment is not required; however, several years later, when the appellant testified before the Board in June 2011, she indicated that the pain she experienced traveled up into her knee and required treatment with 600 milligrams of ibuprofen.  This problem was apparently not demonstrated earlier.  (When she appeared for the 2008 VA examination, it was noted that she was on her feet for 30 to 40 hours a week without the fracture residuals affecting her activities of daily living or her job.  She had received no medical care for her disability at that point.)

Because the appellant's testimony suggests an increase in problems experienced as a result of the tibia fracture, including joint difficulties where none was shown before, another VA examination is required to ascertain her current level of impairment.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The appellant should be contacted and asked to identify all sources of treatment for her disability, specifically including the care provider who prescribed the 600 milligram dose of ibuprofen.  With proper authorizations, the AOJ should obtain records of treatment from each source identified.

2.  After obtaining records identified above, the appellant should be scheduled for an orthopedic examination.  The examiner should review the claims file, examine the appellant, and provide findings relative to the severity of the fracture residuals.  All ankle and knee impairments caused by the service-connected disability should be described in detail.  Range-of-motion testing should be conducted if any joint problem is identified as being due to the fracture residuals.  Repetitive testing should be done to facilitate an opinion regarding losses due to use.  Functional losses due to pain should also be described, and any losses of knee or ankle function due to pain should be equated to additional loss of motion (beyond that shown clinically).  

If the examiner determines that he/she cannot provide findings necessary to rate the appellant's disability without resorting to speculation, the examiner should explain the inability to provide such information, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether the necessary findings could not be made because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to definitive findings.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that the required information can be obtained.)  

3.  The AOJ should ensure that the examination report complies with the directives of this remand.  Thereafter, the AOJ should re-adjudicate the claim for a higher rating.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The appellant and her representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

